DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0004, line 10, it appears that “mechanism” should read “mechanisms”.  In paragraph 0009, line 3, and paragraph 0010, line 3, “the” should be inserted before “present invention”.  In paragraph 0014, line 1, it is not clear what the subject of “is 
Appropriate correction is required.  Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the specification.
The use of the term Microsoft Word (see paragraph 0003), the names of numerous Fortinet products (see paragraph 0024), Microsoft Office (paragraph 0033), SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.  A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  However, Claim 8 depends from Claim 10, and is separated from Claim 10 by Claim 9, which does not depend from Claim 10.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Claim 1 recites a method that includes capturing a file, determining a file format and if the file format is obsolete, and performing an action on the file.  The determination of the format and if it is obsolete is a mental process, because it could be performed by inspection (e.g. looking at the file extension and possibly comparing to a list of obsolete extensions).  This could be performed entirely in the mind or using pen and paper.  Mental processes are one of the groupings of abstract ideas set forth in MPEP § 2106.04(a)(2).  Abstract ideas are judicial exceptions as per MPEP § 2106.04(I).  See also Alice Corporation Pty. Ltd. v. CLS Bank, International, et al, 573 U.S. 208, 110 USPQ2d 1976 (2014).
This judicial exception is not integrated into a practical application because the claim does not recite a clear use or further action with respect to the determination of an obsolete file format.  Although the claim recites “performing an action to [sic] the file”, this could merely include sending a warning to a user (as evidenced by Claim 11) which is merely insignificant post-solution activity as per MPEP § 2106.05(g).  There is nothing that would result in a particular transformation, as per MPEP § 2106.05©, nor does the claim require the use of the abstract idea in conjunction with a particular machine or manufacture, as per MPEP § 2106.05(b).  The recitations of a security device and a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception.  The steps of capturing the file and performing the action (e.g. by sending a warning) are claimed at a high level of generality and are generally directed to receiving and sending data over a network or retrieving data from memory.  These have been recognized by the courts as well-understood, routine, and conventional functions.  See MPEP § 2106.05(d)(II), citing Symantec, TLI, OIP Techs., buySAFE, and Versata.  Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than an abstract idea.
Dependent Claims 2-11 only recite further high-level features of the security device or determining the file format, or repeating certain steps.  These only relate to further details of the abstract determinations, and are abstract for the same reasons as the independent claim and do not add significantly more to the abstract ideas recited in the independent claim.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “performing… an action to the file” in line 7.  This is grammatically unclear, although it appears that this may be intended to read performing an action on the file.  Further, the claim appears to omit any action to be taken if the file format is not obsolete, which amounts to a gap in the claim.  The above renders the claim indefinite.
Claim 2 recites that “the security device comprises an antivirus application” in lines 1-2; however, a software application does not meet the definition of a device, and this contradiction renders the claim indefinite.

Claim 7 recites “a file header and/or magic bytes” in lines 1-2.  The use of “and/or” makes it unclear whether the header and magic bytes are alternatives or if both are required.
Claim 8 recites a series of steps but does not include a conjunction (e.g. “and” or “or”) coordinating the steps, and therefore, it is not clear whether all of the steps are required or if some may be alternatives.  The claim further recites “the file format” in line 8; however, it is not clear whether this is intended to refer to the file format of the original file recited in Claim 1 or the file format of the embedded file recited in Claim 8.  Claim 8 additionally recites “an action” in line 9.  It is not clear whether this is intended to refer to the same action as in Claim 1 or to a distinct action.  Claim 8 also recites “the file” in line 9.  It is not clear whether this is intended to refer to the file recited in Claim 1 or to the embedded file recited in Claim 8.
Claim 10 recites “a user’s action to the file format” in line 2.  This is grammatically unclear, although it appears that “to” may be intended to recite “on”.  Further, it is not clear what action a user may take on the format (rather than on the file itself).  Additionally, it is not clear whether “the file format” is intended to refer to the format of the original file recited in Claim 1 or to the format of the embedded file recited in Claim 8.  Claim 10 further recites “a counter of the user’s action” in line 3.  It is not clear what is either counted or countered, as the phrase appears to be missing critical details.
on the file.  The claim further recites “sending a warning to a user” as an action on the file; however, sending a warning to the user does not perform any actions on or to the file.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadic et al, US Patent Application Publication 2018/0018464.
In reference to Claim 1, Tadic discloses a method that includes a security device capturing a file on a computer or to be transmitted (Figure 3, step 302; paragraph 0033, receive files); determining a file format of the file and whether the format is obsolete 
In reference to Claims 2-4, Tadic further discloses an antivirus application scanning files, a network security device intercepting files, or an add-on to a browser (Figures 1 and 2, system 100, vulnerabilities system 104/204; see also paragraphs 0030-0031 and 0033).
In reference to Claims 5-7, Tadic further discloses determining the format based on an extension, file structure, header, or magic bytes (paragraphs 0034-0035, extensions, magic bytes, rules for determining object type).
In reference to Claims 8 and 10, Tadic further discloses determining a file format of an embedded file and whether the format of the embedded file is obsolete, and performing an action on the embedded file if the format is obsolete (Figure 3, step 304; paragraph 0034; Figure 3, step 310; paragraph 0042) as well as monitoring and counting the actions (see Figure 66).
In reference to Claim 9, Tadic further discloses checking the format in an obsolete file format list or requesting a remote server to check the format (see paragraph 0008; see also paragraph 0034).
In reference to Claim 11, Tadic further discloses sending a warning, quarantining the file, converting the file to a new format, deleting the file, or blocking transmission of the file (see paragraph 0042, mitigation and remedy actions include converting object).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marshall et al, US Patent 8554738, discloses a system for mitigating obsolete file formats.
Chang et al, US Patent 10216743, discloses a system that converts files from obsolete formats to current formats.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Zachary A. Davis/Primary Examiner, Art Unit 2492